 

Exhibit 10.1

 



G-III Apparel Group, Ltd.
2015 long-term INCENTIVE PLAN
restricted stock unit agreement

 

AGREEMENT, made as of the 26th day of April, 2018 (the “Effective Date”),
between G-III APPAREL GROUP, LTD. (the “Company”) and __________________ (the
“Participant”), pursuant to the G-III Apparel Group, Ltd. 2015 Long-Term
Incentive Plan (the “Plan”). Capitalized terms that are used but not defined in
this Agreement shall have the meanings given to them by the Plan.

 

1.                  Restricted Stock Unit Award. In accordance with the Plan,
the Company hereby grants to the Participant ______ restricted stock units
(“RSUs”). Each RSU represents the right to receive one share of the Company’s
common stock (a “Share”), subject to the terms and conditions of this Agreement
and the Plan.

 

2.                  Vesting Conditions. Subject to attainment of the performance
conditions set forth below, the Participant’s right to receive the Shares
covered by this Agreement shall become vested in three equal annual installments
on each of June 15, 2019, 2020 and 2021, subject to the Participant’s continuous
employment or other service with the Company through the applicable vesting
date. The Participant shall have no right to receive any Shares under this
Agreement unless and until both of the following performance conditions shall
have been attained:

 

(a) First Performance Condition. The first performance condition is satisfied if
during any period of twenty consecutive trading days beginning on the Effective
Date and ending on or before April 30, 2020, the average closing price per share
of the Company’s common stock on the Nasdaq Global Select Market is at least
$41.78.

 

(b) Second Performance Condition. The second performance condition is satisfied
if the performance condition in either (b)(1) or (b)(2) is satisfied: (1) (i)
the amount of the Company’s consolidated earnings before interest and financing
charges, net, and income tax expense and including pretax equity gain (loss) in
unconsolidated affiliates of the Company (“EBIT”) for the fiscal year ending
January 31, 2019, subject to certain adjustments (the “Adjustments”) for
non-recurring items as set forth in the minutes of the meeting of the Committee
approving (the “Approval”) the grant subject to this Agreement, is at least 10%
greater than the amount of EBIT for the fiscal year ending January 31, 2018,
subject to the Adjustments (“Fiscal 2018 EBIT”) or (ii) if the performance
criteria in clause (i) is not satisfied, EBIT for the fiscal year ending January
31, 2020, subject to the Adjustments, is at least 20% greater than Fiscal 2018
EBIT or (2) during any period of forty consecutive trading days beginning on the
Effective Date and ending on or before January 31, 2020, the average closing
price per share of the Company’s common stock on the Nasdaq Global Select Market
is at least $45.4125.

 



 - 1 - 

 

 

All determinations with respect to the satisfaction of both performance criteria
shall be made by the Committee and shall be in accordance with the terms set
forth in the Approval. For the avoidance of doubt, the time-based vesting
percentages will be cumulative prior to the attainment of both performance
conditions, such that, if the performance conditions are attained and the
Participant is then still in the continuous employ or service of the Company,
then, upon the attainment of both performance conditions, the Participant's
vested percentage in the Shares covered by the award will be equal to the vested
percentage that would have been earned as of the date the performance conditions
are attained if vesting had been determined as of that date solely in accordance
with the above time-based vesting schedule.

 

3.                  Settlement of RSUs If and when RSUs become vested, the
Participant will have the right to receive a corresponding number of whole
Shares from the Company in full settlement of such vested RSUs. Such Shares will
be issued and delivered in certificated or electronic form as soon as
practicable (but not more than 60 days) after the applicable RSU vesting date,
subject to any applicable tax withholding and other conditions set forth in the
Plan, this Agreement and/or applicable law.

 

4.                  Termination of Employment or Service. Upon the termination
of the Participant’s employment or other service with the Company, any unvested
RSUs then covered by this Agreement shall be canceled and the Participant shall
have no further rights with respect thereto.

 

5.                  No Rights as a Shareholder. The Participant shall have no
ownership or other rights of a stockholder with respect to Shares underlying the
RSUs (including any right to receive dividends or to vote such Shares) unless
and until such Shares are issued to the Participant in settlement of vested
RSUs.

 



 - 2 - 

 

 

6.                  Tax Withholding. Prior to any settlement of vested RSUs, the
Participant shall be required to pay or make adequate arrangements satisfactory
to the Company for the payment of all applicable tax withholding obligations.
The Participant hereby authorizes the Company to satisfy all or part of the
amount of such tax withholding obligations by deducting such amount from cash
compensation or other payments that would otherwise be owed to the Participant.
The Committee, acting in its sole discretion and pursuant to applicable law, may
permit the Participant to satisfy any such tax withholding obligations with
Shares that would otherwise be issued to the Participant in settlement of vested
RSUs, and/or with previously-owned Shares held by the Participant. The amount of
the Participant’s tax withholding obligation that is satisfied in Shares, if
any, shall be based upon the Fair Market Value of the Shares on the date such
Shares are delivered or withheld.

 

7.                Restrictions on Transfer. Except as otherwise permitted by the
Committee acting in its discretion under the Plan, the RSUs and the
Participant’s right to receive Shares in settlement of vested RSUs may not be
sold, assigned, transferred, pledged or otherwise alienated or disposed of
(except by will or the laws of descent and distribution), and may not become
subject to attachment, garnishment, execution or other legal or equitable
process, and any attempt to do so shall be null and void.

 

8.                  No Other Rights Conferred. Nothing contained herein shall be
deemed to give the Participant a right to be retained in the employ of the
Company or any affiliate or affect the right of the Company and its affiliates
to terminate or amend the terms and conditions of the Participant’s employment.

 



 - 3 - 

 

 

9.                Provisions of the Plan Control. The provisions of the Plan,
the terms of which are incorporated in this Agreement, shall govern if and to
the extent that there are inconsistencies between those provisions and the
provisions hereof.

 

10.              Successors. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

11.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and may
not be modified except by written instrument executed by the parties.

 

12.              Governing Law. This Agreement shall be governed by the laws of
the State of Delaware, without regard to its principles of conflict of laws.

 

13.              Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement.

 

  G-III APPAREL GROUP, LTD.         By:                               
Participant

  



 - 4 - 

 